PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/424,539
Filing Date: 29 May 2019
Appellant(s): KRAUS et al.



__________________
John W. Ogilvie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/16/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claims 7-15 under 35 U.S.C 112(b) is withdrawn.

(2) Response to Argument
Claims 1-20 are properly rejected under 35 U.S.C 101 as being drawn to ineligible subject matter

Claim(s) are directed to method/system/medium for classifying and categorizing data by applying an iterative mathematical statistical algorithm as defined by steps recited in claims 1, 17, 16, and respective dependent claims. In the present case, claim(s) is/are directed to method/system/medium for classifying claim 1:
[the] processor configured to configure the memory with instructions and data and perform steps which include providing data security classification statistics by 
(a) getting an iterations-complete- condition, and (b) iteratively repeating a data sampling sequence until the iterations-complete-condition is met, wherein the data sampling sequence of a current iteration includes 
(b1) selecting a current iteration scan-set of stored items from a group of stored items, the selecting based at least partially on a current iteration sampling allotment, 
(b2) when a scanning-condition is met then in response scanning data of the current iteration scan-set for sensitive data which meets a predefined sensitivity criterion which defines a sensitivity type, 
(b3) when scanned data of a particular stored item of the current iteration scan-set includes sensitive data which meets the predefined sensitivity criterion, then in response labeling the particular stored item with a predefined sensitivity label which corresponds to the predefined sensitivity criterion, and 
(b4) updating a data security classification statistical measure in response to the labeling or the avoiding labeling, 
(b5) calculating a next iteration sampling allotment which is based at least partially on the current iteration sampling allotment and the data security classification statistical measure, and 
(b6) when the iterations-complete-condition is not met, then in response using the next iteration sampling allotment as the current iteration sampling allotment of a next iteration of the data sampling sequence

Under step 2A (prong 1) of the 101 analysis, the abstract idea is data classification and categorization by performing mathematical operations as defined by the claimed steps a-b6. The claims fall under at least the abstract category of “tracking or organizing information”, “an idea of itself”, and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or claim 1, steps a-b6), for each of the claims, data is simply being collected, categorized, and organized by using mathematical operations/correlations which was ruled abstract (see e.g., Grams, Digitech, Classen, FairWarning, Content Extraction, Cybersource).  

Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2). Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself. Applying the test to the claims in the application, the structural elements of the claims, which include a generic processor, memory, storage medium, when taken in combination with the functional elements claim(s) is/are directed to system and method for performing information organization using mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not Note: cited art of record also discloses processors; devices, programs (see, e.g., Schmidt: Figs. 3-4, ¶6-¶11, ¶102-¶105. See also, Luo: ¶32-¶37). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., data classification. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.

Note further each of the claimed steps (e.g., claim 1, steps a-b6) as recited in the independent claims can be performed by humans working in a paper file storage system as has been traditionally done. A human clerk working with a stack of files can scan the documents and apply a security label to the files. The same clerk can perform the same operation on a computer to a set of digital files with a click of a mouse button.  The courts have recognized certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 
electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 
storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer 
Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning)
Obtaining and comparing intangible data (Cybersource)

In the present case, the claims are merely reciting the abstract idea of data classification and categorization by performing mathematical operations using computing functions recognized by the courts as well‐understood, routine, and conventional functions. 

Claims 1-20 are properly rejected under 35 U.S.C 103 as obvious over the combination of Schmidt in view of Luo

Contrary to Appellant’s assertions, Schmidt et al combination discloses all the elements of the claimed invention as recited in the independent claims. 
‘Sampling allotment’ as claimed and per Applicant’s disclosure is broadly defined as “at least one of the following: an amount of time, an amount of a computational resource, an amount of power consumption, a number of stored items, or an 
Appellant further argues the loops recited in claim is different from the loop recited in Schmidt. Examiner disagrees. Claim invention recite iterative conditional loop to process the allotted data. The loop consist of an inner loop and an outer loop. Schmidt Table 1 (and ¶54-¶66) explicitly shows the same two loop algorithm, an outer conditional ‘for’ loop and ‘if’ conditional loop within the outer loop for processing the scanned allotted subset of data. Schmidt explicitly discloses looping through a subset of datasets (outer loop), scanning and labeling data if the scanned data meets the criteria of the label.

  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/DAO Q HO/Primary Examiner, Art Unit 2432

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.